Case: 14-41166      Document: 00513221529         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-41166
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         October 6, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk


COURTLAND LINDSAY,

                                                 Plaintiff–Appellant,

versus

RUSK STATE HOSPITAL,

                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-640




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       The district court dismissed Courtland Lindsay’s amended complaint for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41166     Document: 00513221529       Page: 2   Date Filed: 10/06/2015


                                   No. 14-41166

failure to provide a short and plain statement either of the grounds for federal
jurisdiction or of his claims for relief. See FED. R. CIV. P. 8(a). Lindsay’s largely
unintelligible brief on appeal does not cure those deficiencies.

      Accordingly, his motion for leave to proceed in forma pauperis is
DENIED, and the appeal is DISMISSED as frivolous pursuant to Fifth Circuit
Rule 42.2. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997). Lindsay
is again CAUTIONED that future frivolous or repetitive filings in this court
will result in the imposition of sanctions, including dismissal, monetary sanc-
tions, and restrictions on his ability to file pleadings in this court or any court
subject to this court’s jurisdiction.




                                         2